                                                                                                        FILED
                                                                                               2018 Dec-11 AM 10:50
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


SHAWN STUBBS,                                      }
                                                   }
          Plaintiff,                               }
                                                   }
v.                                                 }    Case No.: 2:18-cv-00913-RDP
                                                   }
REV GROUP, INC., et al.,                           }
                                                   }
          Defendants.                              }
                                                   }

                                   MEMORANDUM OPINION

          This matter is before the court on Defendants’ motion to dismiss for lack of personal

jurisdiction. (Doc. # 13). After careful consideration, and for the reasons explained below, the

court concludes the motion is due to be granted.

     I.   Factual and Procedural Background

          This case arises out of injuries sustained by Plaintiff Shawn Stubbs in 2016 when she fell

from the deck of a recreational “camper” vehicle while on vacation in Florida. (Doc. # 7 at

¶¶ 17-20). Plaintiff sued REV Group, Inc. and REV Renegade (formerly KIBBI LLC) for her

injuries in federal court in Alabama, claiming the companies negligently manufactured the

camper. (Id. at ¶¶ 27). She also asserted various products liability and breach of warranty claims

against the companies. (Id. at ¶¶ 21-47). Defendants moved to dismiss for lack of personal

jurisdiction. See Fed. R. Civ. P. 12(b)(2); (Doc. # 13). In response, Plaintiffs requested

jurisdictional discovery to establish Defendants’ contacts with Alabama. (Doc. # 17). The court

granted that request. (Doc. # 20). Following the completion of jurisdictional discovery, Plaintiff

renewed her opposition to Defendants’ motion to dismiss and filed documents that she claims
establish the existence of personal jurisdiction over Defendants. (Doc. # 26). Defendants have

also filed evidence in support of their motion to dismiss. (Doc. # 13-1).

       The following facts are undisputed for purposes of Defendants’ motion to dismiss. REV

Group is a Delaware corporation with its principal place of business in Wisconsin. (Doc. # 13-1

at ¶ 3). It is a holding company and does not design, manufacture, assemble, furnish, sell, or

distribute campers. (Id. at ¶ 4). REV Renegade is a limited liability company organized in

Delaware with its principal place of business in Indiana. (Doc. # 13-2 at ¶ 3). REV Renegade

sells campers through dealers located around the country. (Docs. # 13 at 3; 28 at 3-4). Plaintiff

purchased her Renegade camper at a dealership in Missouri and was injured when she fell from

the camper’s deck while on vacation in Florida. (Docs. # 7 at ¶¶ 18-19; 26-4 at 2).

 II.   Standard of Review

       Under Federal Rule of Civil Procedure 12(b)(2), “[a] plaintiff seeking the exercise of

personal jurisdiction over a nonresident defendant bears the initial burden of alleging in the

complaint sufficient facts to make out a prima facie case of jurisdiction.” United Techs. Corp. v.

Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). After the defendant challenges jurisdiction with

affidavit evidence in support of its position, “the burden traditionally shifts back to the plaintiff

to produce evidence supporting jurisdiction unless [the defendant’s] affidavits contain only

conclusory assertions that the defendant is not subject to jurisdiction.” Meier ex rel. Meier v. Sun

Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th Cir. 2002). If, however, “the plaintiff’s complaint

and supporting evidence conflict with the defendant’s affidavits, the court must construe all

reasonable inferences in favor of the plaintiff.” Id.




                                                        2
III.   Analysis

       “A federal district court in [Alabama] may exercise personal jurisdiction over a

nonresident defendant to the same extent that [an Alabama] court may, so long as the exercise is

consistent with federal due process requirements.” Licciardello v. Lovelady, 544 F.3d 1280, 1283

(11th Cir. 2008). Under its long-arm statute, “Alabama permits its courts to exercise jurisdiction

over nonresidents to the fullest extent allowed under the Due Process Clause of the Fourteenth

Amendment to the Constitution.” Ruiz de Molina v. Merritt & Furman Ins. Agency, Inc., 207

F.3d 1351, 1355-56 (11th Cir. 2000) (citing Martin v. Robbins, 628 So.2d 614, 617 (Ala. 1993));

see also Ala. R. Civ. P. 4.2 (permitting jurisdiction over nonresident defendants on any basis

“not inconsistent with the constitution of this state or the Constitution of the United States”).

Thus, this court may exercise personal jurisdiction over a defendant so long as jurisdiction is

consistent with federal due process principles.

       The Supreme Court has recognized two types of personal jurisdiction that are consistent

with the Fourteenth Amendment’s Due Process Clause—general jurisdiction and specific

jurisdiction. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923-24

(2011). A defendant subject to general jurisdiction in a forum may be sued in that forum on any

and all claims against it, even if the claims have no connection to the forum. Id. at 919. By

contrast, a court has specific jurisdiction over a defendant only with respect claims that arise out

of or relate to the defendant’s contacts with the forum. Id. at 923-24. In this case, Plaintiff has

established neither general nor specific jurisdiction over Defendants.

   A. Plaintiff Has Not Established General Jurisdiction Over Defendants

       For general jurisdiction to exist, the defendant’s “affiliations with the State” must be “so

continuous and systematic as to render [it] essentially at home in the forum State.” Daimler AG



                                                     3
v. Bauman, 571 U.S. 117, 127 (2014) (internal quotation marks omitted). Thus, individuals are

subject to general jurisdiction in the forum where they are domiciled, and corporations are

subject to general jurisdiction where they are incorporated and where they have their principal

place of business. Id. at 137. And because “the reasoning of Daimler applies with equal force” to

LLCs as corporations, LLCs are subject to general jurisdiction in the state of their formation and

where they have their principal place of business. Finn v. Great Plains Lending, LLC, No. CV

15-4658, 2016 WL 705242, at *3 (E.D. Pa. Feb. 23, 2016).

       Here, it is undisputed that neither REV Group nor REV Renegade has their place of

formation or principal place of business in Alabama. (Doc. # 7 at ¶¶ 2-3). Though Daimler left

open the possibility that “in an exceptional case” a business’s “operations in a forum other than

its formal place of incorporation or principal place of business may be so substantial” as to

support general jurisdiction in that forum, no facts in this case support such an “exceptional”

finding. Daimler, 571 U.S. at 139 n.19. Accordingly, Plaintiff has failed to establish general

jurisdiction over either defendant.

   B. Plaintiff Has Not Established Specific Jurisdiction Over Defendants

       The Eleventh Circuit follows a three-part test to determine whether specific jurisdiction

over a defendant is proper. See Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355

(11th Cir. 2013). First, the plaintiff’s claims must “arise out of or relate to at least one of the

defendant’s contacts with the forum.” Id. (internal quotation marks omitted). Second, the

nonresident defendant must have “purposefully availed himself of the privilege of conducting

activities within the forum state.” Id. (internal quotation marks omitted). Finally, if the plaintiff

establishes the first two prongs, the defendant may still avoid jurisdiction by making “a




                                                     4
compelling case that the exercise of jurisdiction would violate traditional notions of fair play and

substantial justice.” Id. (internal quotation marks omitted).

       Here, Plaintiff has failed to establish the first element of the Eleventh Circuit’s specific-

jurisdiction test with respect to both defendants. Because neither REV Group nor REV Renegade

has contacts with Alabama that relate to Plaintiff’s claims, the court lacks personal jurisdiction

over both of them.

       As to the holding company, REV Group, Plaintiff has identified no Alabama contacts

whatsoever. Defendants, by contrast, have submitted the affidavit of REV Group’s Vice

President of Risk Management, which states that (1) REV Group does not design, manufacture,

assemble, furnish, sell, or distribute campers; (2) REV Group is not qualified to conduct business

in Alabama and in fact does not conduct business in Alabama; and (3) REV Group does not

advertise through television, print, or radio in Alabama. (Doc. # 13-1 at ¶¶ 2-6). Because REV

Group has submitted affidavit evidence challenging personal jurisdiction over it, the burden

“shift[ed] back to [Plaintiff] to produce evidence supporting jurisdiction.” Meier, 288 F.3d at

1269. Here, Plaintiff has offered none, and REV Group’s motion to dismiss for lack of personal

jurisdiction is therefore due to be granted.

       Plaintiff has identified two distinct “contacts” between REV Renegade and Alabama, but

they are insufficient to support specific jurisdiction over REV Renegade. First, Plaintiff points to

REV Renegade’s sale of two new recreational vehicles into Alabama in 2014. The RVs were

ordered in 2014 by an RV dealer in Montgomery, Alabama and sold there to Alabama residents.

(Doc. # 26-1). REV Renegade provided warranties to the dealer in Montgomery and entered into

arbitration agreements to settle any warranty disputes regarding those two RVs. (Doc. # 26-2).

The buyer of one of those RVs in fact made a warranty claim, and REV Renegade processed the



                                                      5
claim at its principal place of business in Indiana before mailing a check back to the dealer in

Montgomery. (Doc. # 26-3). But critically, as Plaintiff herself admits, “neither of these RVs” are

the subject of this lawsuit. (Doc. # 26 at 4). Indeed, Plaintiff did not even buy her camper from

the dealer in Montgomery; rather, she bought it from a dealer in Missouri in 2016. (Doc. # 26-4

at 2). Because Plaintiff’s claims do not “arise out of or relate to” REV Renegade’s 2014 contacts

with Alabama (relating to the two RVs sold to the Montgomery dealer), those contacts cannot

support specific jurisdiction over REV Renegade for the claims asserted in this lawsuit. Louis

Vuitton, 736 F.3d at 1355.

       Second, Plaintiff claims specific jurisdiction over REV Renegade is proper because her

Alabama residence was listed on the Missouri dealership’s bill of sale when she purchased her

Renegade camper in 2016. (Doc. # 26-4 at 2). As Plaintiff explains, the bill of sale “shows the

subject RV was sold to an Alabama resident who would store and use the RV in Alabama.”

(Doc. # 26 at 4). But the fact that Plaintiff’s address was listed on her bill of sale from the

Missouri dealership cannot establish specific jurisdiction over REV Renegade in Alabama for at

least two reasons.

       First, even if the bill of sale shows the Missouri dealer knew the RV was being sold to an

Alabama resident, it does not show that REV Renegade knew the RV would be sold into

Alabama. Indeed, it would be odd for REV Renegade to assume that RVs it sold to a Missouri

dealer would be purchased by residents of Alabama, a non-contiguous state to Missouri. This is

especially true since the authorized Renegade dealer closest to Alabama was in Tennessee.

(Docs. # 26 at 4; 26-4 at 3).

       Second, and in any event, even if the Missouri dealer’s knowledge of Plaintiff’s Alabama

residence could be imputed to REV Renegade, that knowledge alone could not support specific



                                                    6
jurisdiction over REV Renegade in Alabama. As the Supreme Court has explained, a defendant’s

out-of-state conduct directed at plaintiffs with known connections to the forum state does not

render the defendant subject to jurisdiction in the forum state. Walden v. Fiore, 571 U.S. 277,

289 (2014). In Walden, the Supreme Court expressly rejected the lower court’s conclusion that a

defendant’s “knowledge of [the plaintiffs’] strong forum connections” was sufficient to establish

the constitutionally required minimum contacts with a forum. Id. (internal quotation marks

omitted). Instead, the Court held that the defendant’s “actions in Georgia did not create sufficient

contacts with Nevada simply because he allegedly directed his conduct at plaintiffs whom he

knew had Nevada connections.” Id. Likewise here, even if REV Renegade could be said to have

sold its camper to Plaintiff in Missouri knowing of Plaintiff’s Alabama connections (and, to be

clear, on this record that cannot be said), that would not be sufficient to subject REV Renegade

to specific jurisdiction in Alabama.

       Specific jurisdiction in Alabama must be based on REV Renegade’s “own contacts” with

Alabama. Id. It cannot be based on the “unilateral activity” of a third party, such as Plaintiff’s

decision to take the camper she purchased in Missouri back to her home state of Alabama. Id. at

291. Because Plaintiff has failed to show that REV Renegade has any contacts with Alabama

related to her claims in this lawsuit, REV Renegade’s motion to dismiss for lack of personal

jurisdiction is due to be granted.

IV.    Conclusion

       For the reasons explained above, Defendants’ motion to dismiss for lack of personal

jurisdiction (Doc. # 13) is due to be granted. An Order consistent with this Memorandum

Opinion will be entered.




                                                     7
DONE and ORDERED this December 10, 2018.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                    8
